UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2267


JAMES W. BLEVINS,

                  Plaintiff - Appellant,

             v.

TERRY   SUAREZ;   ROBERT   SANDELL;   DEBBIE   SYDOW;  RICHARD
PHILLIPS;   MOUNTAIN   EMPIRE   COMMUNITY   COLLEGE;  VIRGINIA
COMMUNITY COLLEGE – STATE OF VIRGINIA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cv-00014-jlk-mfu)


Submitted:    March 19, 2009                   Decided:    April 13, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Blevins, Appellant Pro Se. Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James W. Blevins appeals the district court’s order

dismissing his civil complaint for failure to state a claim upon

which relief could be granted.            We have reviewed the record and

find   no   reversible    error.      Accordingly,   we     affirm    for   the

reasons stated by the district court.             Blevins v. Suarez, No.

4:08-cv-00014-jlk-mfu (W.D. Va. Oct. 21, 2008).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2